Citation Nr: 1025942	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain injury, 
manifested by migraine-type headaches and memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife




ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran presented testimony at a personal hearing in May 2010 
before the undersigned.  A copy of the hearing transcript was 
attached to the claims file.

The issue of service connection for scars residual to 
traumatic brain injury has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's traumatic brain injury, manifested by migraine-type 
headaches and memory loss, is etiologically due to service. 


CONCLUSION OF LAW

Traumatic brain injury, manifested by migraine-type headaches and 
memory loss, was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veteran's Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board notes that the Veteran's 
claims file does not include the Veteran's VA treatment records.  
Ordinarily, VA has an obligation to retrieve such records.  
38 U.S.C.A. § 5103A(c)(2).  However, given that the Veteran's 
claim is able to be granted without reference to these files, the 
Board finds that the Veteran is not prejudiced by VA's failure to 
obtain his VA treatment records.  In light of the favorable 
determination contained herein, therefore, further development 
with regard to VA's duties to notify and assist would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

History and Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, a showing of continuity of symptomatology 
after service will generally be necessary to establish a service 
connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for 
traumatic brain injury because it was caused by an accident the 
Veteran incurred during service on board the U.S.S. Opportune.  
Specifically, the Veteran contends that he was hit in the head by 
a chain hoist while performing engine maintenance in July 1963.  
The Board notes that the deck log book from the U.S.S. Opportune 
reflects that "[redacted], ENFA, USN, received a wound on 
his head from a chainfall suspended from the overhead: not due to 
his own misconduct.  Treatment administered by corpsman, 
disposition: patient sent to bed."  The service number indicated 
in the log book matches that of the Veteran, so the Board 
concedes that the Veteran did experience an in-service injury.

The Veteran contends that he has experienced severe headaches 
since this injury.  In support of this contention, the Veteran 
has offered his own lay statement, in addition to the lay 
statements of his wife, his sister and his brother.  Each lay 
statement indicates that the Veteran began experiencing headaches 
after his in-service injury and has continued to experience 
headaches ever since.  During the Veteran's May 2010 travel board 
hearing, the Veteran's wife testified that before entering into 
the military, the Veteran never complained of headaches, but that 
when he returned, he often complained of headaches that were so 
bad they would prevent him from going out.  The Veteran and 
members of his family are competent to describe the Veteran's 
headaches because headache symptoms are easily identifiable by 
the person who experiences them and are observable by third 
persons.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
layperson is competent to testify to the observable features and 
symptoms of an illness); 38 C.F.R. § 3.159(a)(2).  The Board 
finds that the detail with which each layperson provided 
testimony bears positively on the testimony's credibility.  
Additionally, the May 2009 VA examiner listed the Veteran's 
current diagnosis as residuals of traumatic brain injury with 
mild-to-moderate long-term and short-term memory loss, and 
migraine-type headaches, and both the October 2008 and July 2009 
VA examiners made reference to the Veteran's recurrent headaches.  
Therefore, the Board concedes that the Veteran has a current 
disability.

Thus, the only issue that remains is whether there is a nexus 
between the Veteran's current headaches and the in-service 
injury.  As stated above, continuity of symptomatology may be 
used to identify a nexus in the absence of a positive medical 
opinion.  In this respect, the Board notes that the Veteran's 
service treatment records do not show any complaints of, or 
treatment for, any type of head injury or headaches during 
service.  Moreover, the Veteran's July 1965 separation medical 
examination does not show any head injury or headaches.

With regards to treatment for the headaches, the Veteran 
explained during his travel board hearing that until his 
discharge, the Veteran remained on the U.S.S. Opportune with the 
same corpsman that treated him for his initial injury.  
Therefore, he was never treated formally during service.  After 
he left service, the Veteran testified that he went to the 
emergency rooms at Alpine Hospital, Fort Stockton and Gettings 
several times to receive shots for his headaches, but the shots 
did not help, so he stopped going.  The Veteran provided a 
written statement in December 2008 that indicated he had tried to 
obtain these hospital records but was informed that the hospitals 
destroyed their records after 7 years.

The Veteran has received three VA examinations and opinions in 
relation to this claim.  In October 2008, a VA examiner opined 
that it was as likely as not that the Veteran experienced a 
concussion during service that was caused by a significant strike 
to the back of the head.  However, the examiner indicated that he 
could not confidently link the episode of head trauma to be the 
cause of the Veteran's recurrent headaches.  The examiner based 
this finding on a lack of evidence showing treatment for 
headaches subsequent to the injury.

In May 2009, the Veteran had another VA examination, the examiner 
at that time opined that it is as likely as not that the 
Veteran's chronic migraine-type headaches and memory loss are 
related to the Veteran's in-service injury.  The examiner 
reasoned that even though the Veteran's treatment for headaches 
is not documented, the Veteran currently has headaches and memory 
loss, and he has experienced no other significant traumas that 
could account for the current headaches.

The Veteran received a third VA examination in July 2009.  The 
July 2009 examiner agreed with the first examiner that one could 
not confidently link the Veteran's in-service injury to his 
current headaches.  The examiner based this opinion on the fact 
that there was a lack of information regarding treatment for 
headaches subsequent to the injury and that the Veteran was not 
currently taking any medication for his headaches.

There are multiple medical opinions that address the contended 
relationship between the Veteran's in-service injury and his 
current headaches.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the Board must determine the weight to be accorded the 
various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

The Board acknowledges that while the October 2008 examiner 
reviewed the Veteran's claims file prior to providing his 
opinion, the record at that time did not contain the lay 
statements provided by the Veteran, his wife, his brother or his 
sister.  Thus, the only information provided to the examiner was 
the information provided in the transcript from the Veteran's 
June 2008 hearing before a decision review officer, which focused 
entirely on the nature of the in-service injury, the Veteran's 
service treatment records, which, as stated above, contain no 
information pertinent to the Veteran's injury, and the Veteran's 
VA treatment records from the Temple VA, which the examiner 
indicated did not contain any records of treatment for headaches.  
Based on the lack of any evidence of recurring headaches, the 
examiner found that he could not confidently link the Veteran's 
headaches to his in-service injury.  The Board finds this opinion 
less probative based on the incomplete records upon which the 
examiner relied in forming his opinion.

The May 2009 VA examiner had the benefit of a more complete 
claims file in forming her opinion.  This examiner considered the 
lay testimony regarding the Veteran's recurring headaches and the 
lack of treatment records and opined that since there were no 
other injuries that would explain the recurring headaches, the 
Veteran's in-service injury was more likely than not the cause of 
his current headaches and memory loss.

In July 2009, another VA examiner, examining the same claims 
file, opined that she could not link the Veteran's in-service 
injury to his current headaches because there was no evidence 
that the Veteran had received treatment for the headaches or was 
taking medication for the headaches.

The U.S. Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  With respect to the May and July 2009 VA 
examination reports, the Board finds that both examiners met the 
requirement set by Stefl.  While the examiners came to different 
conclusions, both addressed the available evidence and explained 
how their opinions related to that evidence.

Here, the Board has no basis for fully discounting either 2009 
opinion.  There is no significant difference in expertise 
apparent from the reports.  The opinions were offered by 
examiners whose professional credentials appear to demonstrate 
that they possess the necessary education, training, and 
expertise to provide the requested opinion.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Both 2009 VA examiners relied on a complete record in forming 
their opinions and provided adequate rationale for their 
opinions.  In this respect, the evidence weighing in favor and 
against the existence of a medical nexus between the Veteran's 
headaches and his in-service injury is at least in relative 
equipoise.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

After a full review of the record, including the medical evidence 
and contentions of the Veteran, the Board concludes that service 
connection for traumatic brain injury, manifested by migraine-
type headaches and memory loss, is warranted.  As noted above, 
the evidence includes an indication of a head injury in service, 
credible testimony by the Veteran, additional lay statements 
showing a continuity of symptomatology and a VA opinion linking 
the Veteran's headaches to his in-service injury.  Accordingly, 
since the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the Veteran prevails.  See 
Gilbert, supra.  Therefore, service connection for traumatic 
brain injury, manifested by migraine-type headaches and memory 
loss, is granted.  




ORDER

Service connection for traumatic brain injury, manifested by 
migraine-type headaches and memory loss, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


